Citation Nr: 0620959	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  99-16 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as secondary to 
herbicide exposure.

3.  Entitlement to service connection for polycythemia vera, 
to include as secondary to herbicide exposure.

4.  Entitlement to a disability rating in excess of 50 
percent prior to September 24, 2000, and a rating in excess 
of 70 percent thereafter, for service-connected post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  April 1998 and May 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

The veteran was originally denied service connection for 
arthritis by means of a February 1971 rating decision.  The 
veteran attempted to reopen his claim for service and in 
April 1998 the RO held that new and material evidence had not 
presented to reopen the claim of entitlement to service 
connection for arthritis.  The matter was forwarded to the 
Board and in a September 2001 the Board held that new and 
material evidence had been presented and reopened the matter.  
Accordingly, the matter properly before the Board is that of 
entitlement to service connection for arthritis.

In June 2001, the veteran presented testimony during a 
regional office hearing.


FINDINGS OF FACT

1.  The available evidence indicates that veteran does not 
have arthritis attributable in any way to service.

2.  The veteran served in the Republic of Vietnam during the 
Vietnam era and is presumed to have been exposed to Agent 
Orange.

3.  COPD was not shown in service or for many years 
thereafter and the most probative evidence of record 
indicates that the veteran's current COPD is not causally 
related to his active service, or any incident therein.

4.  The available evidence indicates that veteran does not 
have polycythemia vera attributable in any way to service.

5.  Prior to September 24, 2000, the veteran's PTSD was 
manifested by depression, anxiety, problems with 
concentration and memory, and a history of suicidal ideation 
but did not manifest with obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; and an inability to establish and maintain effective 
relationships.

6.  As of September 24, 2000, the veteran's PTSD was not 
manifested by gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, or memory loss for 
names of close relatives, own occupation, or his own name.


CONCLUSIONS OF LAW

1.  Arthritis was not incurred during active service, nor is 
any such disability causally related to service.  38 U.S.C.A. 
§§ 1110, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.310 (2005).

2.  COPD was not incurred during active service, nor is any 
such disability causally related to service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.655 (2005).

3.  Polycythemia vera was not incurred in service. 
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.655 (2005).

4.  The criteria for entitlement to a disability rating in 
excess of 50 percent, prior to September 24, 2000, and a 
rating in excess of 70 percent thereafter, for service-
connected post-traumatic stress disorder have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by an April 2004 letter.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   By means of the April 2004 letter, the veteran 
has been afforded the information necessary to advance his 
contentions.  As such, the veteran was aware and effectively 
notified of information and evidence needed to substantiate 
and complete his claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Because the preponderance of the evidence is against the 
claims, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issue.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the appellant received sufficient VCAA notice given 
that his claims had been instituted pre-VCAA, and the record 
contains a May 2005 supplemental statement of the case 
following the April 2004 letter.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006) (holding that a timing error can be 
cured when VA employs proper subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim; this "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).   See 
Pelegrini, 18 Vet. App. at 121.  In this case, the principle 
underlying the "fourth element" has been fulfilled by the 
April 2004 letter that informed the veteran the following:  
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence that has not been previously considered in 
your possession that pertains to your claim, please send it 
to us."  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  In 
this case, the record contains VA outpatient reports, private 
medical records from the Texas Back Institute, and VA 
examination reports dated in December 1999, October 2004, 
March 2005, and April 2005.  Notably, the veteran has not 
identified any further outstanding and relevant evidence in 
response to the April 2004 VCAA letter.  

As to any duty to provide an examination and/or seek a 
medical opinion for the issue of entitlement to service 
connection for polycythemia vera, the Board notes that in the 
case of a claim for disability compensation, the assistance 
provided to the claimant shall include providing a medical 
examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

The Board finds that a medical examination is not required in 
this case.  As noted below, there is no credible, competent 
evidence attributing the veteran polycythemia vera to 
service.  Under these circumstances, there is no duty to 
provide an examination or opinion with regard to the claim on 
appeal.  Id.; see also Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

Based on the foregoing, VA satisfied its duties to the 
veteran.

Laws and Regulations
Service Connection
Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including arthritis, become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2005).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Veterans who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary clarified that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam Era is not warranted for the 
following conditions:  Hepatobiliary cancers, nasopharyngeal 
cancer, bone and joint cancer, breast cancer, cancers of the 
female reproductive system, urinary bladder cancer, renal 
cancer, testicular cancer, leukemia (other than CLL), 
abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit (Circuit Court) has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Increased Ratings
Disability ratings are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating is assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court has held that compensation for service-connected 
injury is limited to those claims which show present 
disability and held: "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2005).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis

Arthritis
The veteran seeks service connection for arthritis.  The 
veteran alleges that he experiences arthritis, which 
particularly affects his fingers, shoulder, knees, and low 
back, that is attributable to a fever he experienced during 
his period of service.  Upon review of the medical evidence 
of record, the Board finds that service connection is not 
warranted for arthritis.

Upon enlistment, in April 1966, the veteran indicated that he 
had a bad neck and back.  Service medical records are silent 
as to an injury or additional complaints regarding a neck 
and/or back disorder.  The veteran's service medical records 
confirm that the veteran experienced the flu in October 1967.  
At that time, his flu syndrome manifested in a fever, chills, 
dizziness and myalgias.  There is no indication in the 
service medical records that the veteran complained of any 
residuals from the flu syndrome.  At his separation 
examination, the veteran reported a history of swollen or 
painful joints.  Specifically, the veteran explained to the 
examining physician that he had a one-year history of 
arthralgia with other symptomatic arthritis" of all finger 
joints but without limitations.  The March 1969 separation 
examination revealed no musculoskeletal abnormalities.

The post-service medical evidence of record is negative for 
any notations of arthritis for years after service 
separation.  An August 1969 VA examination was completely 
normal regarding the musculoskeletal system.  In January 
1971, E.F. Cain, M.D., indicated that the veteran experienced 
tenderness in the finger joints and swelling in the knees.  
Dr. Can indicated that it was his belief that the veteran 
suffered from rheumatoid arthritis.  It is noted that the 
veteran's private treatment began in May 1970, more than a 
year after the veteran's discharge from service in April 
1969.  Moreover, an April 2005 VA examiner opined that any 
degenerative changes that the veteran experiences occurred 
after his period of service and are unrelated to service.  He 
noted that the veteran's knee problems first surfaced two 
years after his discharge and obesity is a well-known cause 
of progressive degeneration of the knees.  

As to the veteran's current lumbar spine disorder, the 
medical evidence of record is silent for any notations of 
arthritis for thirty years after the veteran's service 
separation.  In April 1999, the veteran was diagnosed as 
having arthritis of the lumbar spine.  The record, however, 
includes private treatment records, an insurance claim 
evaluation, and a September 2002 statement from Dr. Small at 
the Texas Back Institute that attribute the veteran's current 
lumbar spine disorder to a work-related injury on February 
17, 1999.  

The Board acknowledges the October 2004 VA examiner's opinion 
that the veteran's allegation that his lumbar spine disorder 
was attributable to the wear and tear of driving heavy 
equipment during service was likely correct; however, this is 
controverted by the medical evidence of record.  
Additionally, the VA examiner's opinion was based solely on 
the history as provided by the veteran and the medical 
opinion is directly contradicted by the medical evidence of 
record the examiner made no mention that he was aware of the 
February 1999 work injury.  The Court has held that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See Swann v. Brown, 5 
Vet. App. 229, 233 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively upon the recitations of a claimant).  
Moroever, an April 2005 VA examiner attributed the veteran's 
degeneration of the spine to attrition, and Dr. Small 
attributed it to a work-related injury.  

The record contains no medical evidence that provides a nexus 
to the veteran's period of service.  Rather, the most 
probative medical evidence of record indicates that the 
veteran's current manifestations of osteoarthritis were not 
attributable to his period of service.  In October 2004, a VA 
examiner noted that there was no evidence of rheumatoid 
arthritis.  Moreover, an April 2005 VA examiner opined that 
any degenerative changes that the veteran experienced 
occurred after his period of service and were unrelated to 
service.  He attributed the veteran's arthritis complaints to 
age-related degeneration and obesity.  As to the veteran's 
shoulder complaints, the examiner noted that there was no 
indication of shoulder injury in service and there was no 
indication of shoulder disorder until many years after 
discharge, when an  MRI noted some degenerative changes of 
the left acromioclavicular joint.  The examiner submitted 
that acromioclavicular joint changes are a routine part of 
the aging process.  The veteran has not presented any 
evidence to the contrary.

Regarding the veteran's complaints at separation from 
service, there is simply no medical evidence that the veteran 
had arthritis or any other chronic musculoskeletal disability 
at that time.  

The Board has considered the veteran's lay contentions that 
any current arthritis is related to service.  As a layperson, 
however, the veteran is not competent to provide an opinion 
requiring medical knowledge, such as a question of a medical 
diagnosis, causation or etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  In any event, the record contains 
absolutely no probative evidence supporting his theory of 
entitlement.  In light of the aforementioned medical 
evidence, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for arthritis.

COPD
The veteran seeks service connection for COPD.  The veteran 
alleges that his current COPD is attributable to his period 
of service, to include as due to herbicide exposure.  Upon 
review of the medical evidence of record, the Board finds 
that service connection is not warranted for COPD.

Upon induction, in April 1966, the veteran indicated that he 
had a history of asthma and shortness of breath.  Although 
the examiner noted expiratory wheezing, he was unable to find 
any evidence of asthma.  Moreover, in May 1966,  the 
veteran's private treatment provider Dr. Cain submitted that 
he had treated the veteran since July 1957 and the veteran 
had never shown any signs of asthma.  Chest x-rays in May 
1966 and August 1969 were within normal limits.  In March 
1969, upon separation, the veteran indicated that he was 
experiencing shortness of breath; the examiner noted that the 
veteran had a lifetime history of dyspnea, with no changes.

Post-service medical evidence does not indicate a diagnosis 
of COPD until many years after the veteran's discharge from 
active service and it fails to attribute his current disorder 
to service.  A baseline chest x-ray performed in November 
1997 was within normal limits.  It was not until November 
1999, more than thirty years after his discharge that 
treatment records indicated that the veteran had COPD.  At 
that time, the veteran was diagnosed as having COPD secondary 
to polycythemia and history of smoking.  In May 2000, it was 
noted that he veteran was diagnosed as having COPD 
attributable to a thirty-year, two-pack-a-day history of 
smoking. 

The Board notes that the veteran has been afforded two VA 
examinations in order to determine the etiology of his 
current COPD.  Review of these opinions demonstrated that 
they are in conflict as to the etiology of the veteran's 
COPD.  The Board has a duty to analyze the credibility and 
probative value of the evidence of record.  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  When adequately explained, the Board is free to 
favor one medical opinion over another.  Evans v. West, 12 
Vet. App. 22, 26 (1998).

The October 2004 VA examiner determined that the veteran had 
COPD that was present while on active duty as indicated by 
the outpatient records.  The examiner attributed the 
veteran's in-service wheezing to reactive airway disease, 
nocturnal occult gastroesophageal reflux disease (GERD) and 
aspiration.  The examiner held that it was more than 50 
percent likely that the veteran's current bronchopulmonary 
problems were late residuals that he not only had in service, 
but prior to enlistment.  The veteran was diagnosed as having 
GERD, occult, nocturnal reflux with aspiration, previously 
undiagnosed.  The examiner speculated that occasional 
wheezing prior to enlistment was due to undiagnosed reflux 
and aspiration.  He also diagnosed the veteran as having 
subacute and chronic reactive airways disease secondary to 
GERD, now manifested as COPD.  The Board notes that the 
examiner's opinion is not supported by the veteran's 
treatment records and a subsequent VA opinion.

Due to the October 2004 VA examiner's opinion that the 
veteran's current COPD was attributable to undiagnosed GERD 
in and during service, the veteran was afforded an additional 
VA examination in March 2005.  Upon examination, there was no 
evidence of GERD.  Moreover, the examiner was unable to find 
any evidence that GERD and aspiration of gastric contents 
played a role in the veteran's breathing problems.  Rather, 
he diagnosed the veteran as having COPD secondary to a long 
history of cigarette and marijuana smoking.  Additionally, in 
April 2005, the examiner clarified that is was clear that the 
veteran began smoking and had reactive airway disease prior 
to his entry into service.  His impression was that the 
veteran had COPD secondary to many years of cigarette and 
marijuana smoking, which was a preexisting condition that was 
not exacerbated by service.  In this case, the Board finds 
that the opinion of the April 2005 VA examiner is more 
probative; it most accurately accounts for the evidence of 
record given the information on which the opinion is based 
and its accompanying explanation. 

The Board has considered the veteran's lay contentions that 
his COPD is related to service.  As a layperson, however, the 
veteran is not competent to provide an opinion requiring 
medical knowledge, such as a question of a medical diagnosis, 
causation or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  In summary, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for COPD on a direct basis.

The Board acknowledges that veteran has alleged that his COPD 
is related to his service in Vietnam and exposure to Agent 
Orange.  According to the veteran's service records, he 
served in the Republic of Vietnam during the Vietnam Era; 
therefore, his exposure to toxic herbicides is conceded.  See 
38 U.S.C.A. §§ 1116, 1154.  The medical evidence indicates 
that the veteran was diagnosed as having or received 
treatment for COPD during his military service.  The veteran 
was first diagnosed as having COPD in 1999.  Additionally, 
the Board notes that COPD not a presumptive disease 
associated with herbicide exposure.  See 38 C.F.R. § 
3.309(e).  Further, there is no medical evidence attributing 
COPD to herbicide exposure.  

For all the foregoing reasons, the Board must conclude that 
the preponderance of the evidence is against the claim of 
service connection for COPD including as a result of exposure 
to exposure to Agent Orange.  The benefit of the doubt 
doctrine is not for application where the clear weight of the 
evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. 
App. at 55; 38 U.S.C.A. § 5107(b).

Polycythemia Vera
The veteran seeks service connection for polycythemia vera.  
He alleges that his polycythemia vera is attributable to his 
herbicide exposure while in Vietnam.  Other than the 
veteran's lay contentions, the record contains no indication 
that the veteran's polycythemia vera is causally related to 
his active service, or any incident therein.  Service medical 
records are absent any indication of treatment, complaints 
of, or a diagnosis of polycythemia vera or of a blood 
disorder.  

Additionally, the post-service medical evidence of record is 
negative for any notations of polycythemia vera for years 
after service separation.  It was not until July 1999, more 
than thirty years after his discharge, that there was any 
documentation of a blood disorder.  There has no been no 
indication that his polycythemia vera is related in anyway to 
his period of service, including his presumed exposure to 
herbicides.

The Board has considered the veteran's allegations that his 
polycythemia vera is related to service.  As a layperson, 
however, he is not competent to provide an opinion requiring 
medical knowledge, such as a question of a medical diagnosis, 
causation or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  In any event, the record contains absolutely no 
probative evidence supporting his theory of entitlement.  In 
summary, the Board finds that the preponderance of the 
evidence is against the claim of service connection for 
polycythemia vera on a direct basis.

The Board acknowledges that veteran has alleged that his 
polycythemia vera is related to his service in Vietnam and 
exposure to Agent Orange.  According to the veteran's service 
records, he served in the Republic of Vietnam during the 
Vietnam Era; therefore, his exposure to toxic herbicides is 
conceded.  See 38 U.S.C.A. §§ 1116, 1154.  The medical 
evidence indicates that the veteran did not suffer with any 
type of chronic disease or disability during his military 
service.  There is no medical evidence of any complaints or 
treatment for any type of disability within one year of the 
veteran's separation from active military service in 1969.  
The veteran was first diagnosed as having polycythemia vera 
in 1999.  Additionally, the Board notes that polycythemia 
vera not a presumptive disease associated with herbicide 
exposure.  See 38 C.F.R. § 3.309(e).  Further, there is no 
medical evidence attributing polycythemia vera to his 
presumed exposure to herbicides.

For all the foregoing reasons, the Board must conclude that 
the preponderance of the evidence is against the claim of 
service connection for polycythemia vera including as a 
result of exposure to exposure to Agent Orange.  The benefit 
of the doubt doctrine is not for application where the clear 
weight of the evidence is against the claim.  Gilbert v. 
Derwinski, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).

PTSD
The veteran's original claim of service connection for PTSD 
was received in September 1997.  In October 1998, the RO held 
that service connection was warranted for PTSD; it was 
assigned a 50 percent disability evaluation.  The veteran did 
not appeal this decision; accordingly, it is final. 38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2005).

In August 1999, the veteran submitted a claim of entitlement 
to an increased disability rating for his service-connected 
PTSD based upon suicidal ideation.  In May 2000, the RO 
continued the previously assigned 50 percent disability 
rating.  In an April 2002 statement of the case the RO held 
that a 70 percent disability rating was warranted based upon 
a September 24, 2000, statement from the veteran's VA 
treatment provider.  Accordingly, the matter on appeal is 
that of entitlement to a disability rating in excess of 50 
percent, prior to September 24, 2000, and a rating in excess 
of 70 percent thereafter, for the veteran's service-connected 
PTSD.

The veteran's post-traumatic stress disorder has been 
evaluated under Diagnostic Code 9411 of 38 C.F.R. Section 
4.130, which uses a general rating formula for mental 
disorders outlined in Diagnostic Code 9440.  The general 
rating formula for mental disorders is as follows:

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

The Board will first address whether the veteran is entitled 
to a disability rating in excess of 50 percent, prior to 
September 24, 2000.  The evidence of record included a. 
December 1999 VA examination report and VA treatment records.

VA treatment records indicate that the veteran was accepted 
to the PTSD program and hospitalized in October 1997 and 
discharged in November 1997.  He was admitted with complaints 
of depression, suicidal ideation, flashbacks and nightmares.  
During his hospitalization the veteran was administered the 
MMPI-II and the NEO Personality Inventory.  The MMPI-II 
indicated that the veteran was experiencing a significant 
level of psychological distress and that he did not have 
adequate coping skills.  The veteran was most likely nervous, 
tense, anxious, experiencing feelings of insecurity, 
inadequacy, low self-esteem and depression.  His energy level 
was also somewhat low, and he had difficulty with attention, 
concentration, and memory. He scored high on the scales that 
measured strange beliefs, unusual thought patterns, and other 
bizarre sensory experiences.  The veteran showed marked 
elevation on two scales that measured PTSD.  The results from 
the NEO Personality Inventory demonstrated that the veteran 
was suffering significant anxiety and that he was likely to 
be self-conscious and vulnerable to stress.  The veteran did 
not tend to be gregarious but was not particularly 
uncomfortable with interacting with others.  Upon discharge, 
the veteran was diagnosed as having a bipolar disorder, with 
psychotic features, probable PTSD, episodic marijuana abuse; 
as well as a personality disorder.   He was assigned a GAF of 
55 for the past year.  

The veteran was also hospitalized from February to March 
1998.  Therein, he received a confirmed diagnosis of PTSD and 
assigned a GAF was 59.  The veteran presented with complaints 
of sleep disturbances, intrusive memories, flashbacks, mood 
swings, problems with anger management, hearing voices, 
hypervigilance, and having problems with personal 
relationships.  Mental status examination demonstrated 
anxiety and depression.  There was no evidence of delusions 
or hallucinations; the veteran was oriented in all three 
spheres.

In December 1999, the veteran was afforded a VA examination.  
At that time, he was well oriented and had difficulty 
describing his PTSD manifestations.  He complained of 
problems with concentration, sleep disturbances, and problems 
getting along with others.  The veteran did not reveal a 
starting reaction, survival guilt, or nightmares.  The 
examiner commented that the veteran exhibited a mixed mental 
impression and that he had some doubt about serious PTSD 
although he granted some mild PTD.  He diagnosed the veteran 
as having mild PTSD and non-specific personality disorder 
with some somatic components.  He assigned the veteran a GAF 
of 75. 

A June 2000 psychology consult demonstrated that the veteran 
was well-oriented; however, he experienced problems with 
concentration and memory.

Upon review of the aforementioned evidence, the Board finds 
that the veteran is not entitled to a rating in excess of  50 
percent prior to September 24, 2000.  Prior to September 24, 
2000, the veteran's PTSD was manifested by depression, 
anxiety, problems with concentration and memory, and a 
history of suicidal ideation.  Although the veteran was 
unemployed, he was able to maintain his marriage and interact 
with his family.  The record does not contain evidence that 
the veteran's PTSD was manifested by obsessional rituals 
which interfered with routine activities; speech that was 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; and an inability to 
establish and maintain effective relationships.  Prior to 
September 24, 2000, the veteran's worst recorded GAF score 
was 55.  

The GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quoting the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) (DSM-IV)).  A 
GAF score of 61 to 70 is indicative of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  A GAF of 51-60 reflects 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  DSM-IV.  A 
GAF of 41-50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 31-40 indicates some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home and is failing at school).  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM- IV) (Fourth Edition).  The Board 
notes, however, that a GAF score reflects merely an 
examiner's opinion of functioning levels and in essence 
represents an examiner's characterization of the level of 
disability that by regulation is not, alone, determinative of 
the appropriate disability rating.  See also Richard v. 
Brown, 9 Vet. App. 266, 267 (1996).

Having considered the veteran's symptomatology in light of 
the rating criteria, and as decided above, the Board holds 
that a 50 percent rating is appropriate prior to September 
24, 2000.  A 70 percent rating is not warranted because the 
record does not demonstrate that there is occupational and 
social impairment with deficiencies in most areas.

As of September 24, 2000, the veteran's service-connected 
PTSD has been rated as 70 percent disabling.  The RO assigned 
a 70 percent evaluation because the veteran had developed 
seriously social and occupational functioning.  On September 
24, 2000, the veteran's VA treatment provider submitted that 
the veteran was experiencing chronic insomnia, nightmares, 
flashbacks, intrusive thoughts, irritability and 
aggressiveness.  He was also assigned a GAF of 42.  In light 
of the rating criteria, there is no evidence of record that 
the current severity of the veteran's PTSD reflects a 100 
percent rating.

In February 2001, the veteran was assigned a GAF of 35 
because he was experiencing severe impairment in all spheres; 
he had has developed cognitive impairment, memory problems, 
and difficulties with concentration.  His symptoms included 
nightmares, flashbacks, intrusive thoughts, avoidant 
behavior, hyperarousal, depression and suicidal ideation.  In 
May 2001, the veteran was hospitalized due to suicidal 
ideation with a GAF of 20 and discharged with a GAF of 45.  
In June 2001, the veteran testified during a personal hearing 
that his PTSD manifested itself in angry outbursts, suicidal 
and homicidal ideation.  

In April 2004, a VA psychiatrist opined that the veteran's 
complete disability dated back to his first decompensation in 
1997.  He assessed the veteran's GAF at 43.  The veteran's 
PTSD manifested itself with depression, frequent intrusive 
recollections, nightmares, insomnia, impulse-control 
problems, difficulty engaging in social interactions, and 
occasional frank paranoia. 

In October 2004, a VA examiner noted that the veteran's 
irritability, agitation, and anger outbursts had decreased 
somewhat with medication.  His PTSD symptomatology included 
flashbacks, hypervigilance, anger-control problems, 
depression, self-isolating tendencies, hypervigilance, 
anxiety, nightmares, and insomnia.  The veteran was well-
oriented, with no hallucinations or suicidal/homicidal 
ideation.  He was assigned a GAF of 45.  

As of September 24, 2000, the relevant and probative medical 
evidence of record does not support that the veteran's PTSD 
has manifested to the degree of severity reflected by the 
criteria for a maximum schedular rating.   The veteran was 
oriented in all three spheres; he did not engage in grossly 
inappropriate behavior; there was no indication of persistent 
delusions or hallucinations; and he did not exhibit a gross 
impairment in thought processes or communication.  Moreover, 
an October 2004 VA examination indicted that some of the 
veteran's PTSD symptomatology has been improving with 
medication.  As such, the claim cannot be granted.

It is also noted that the veteran's service-connected PTSD 
did not warrant a 70 percent disability rating until 
September 24, 2000, the date of the VA treatment providers 
statement that confirmed serious impairment in social and 
occupational functioning; accordingly, the Board will 
maintain the September 24, 2000, as the effective date.  

In conclusion, a disability rating in excess of 50 percent 
prior to September 24, 2000, and a rating in excess of 70 
percent thereafter, for service-connected post-traumatic 
stress disorder is not warranted.




ORDER

Service connection for arthritis is denied.

Service connection for COPD, to include as secondary to 
herbicide exposure, is denied.

Service connection for polycythemia vera, to include as 
secondary to herbicide exposure, is denied.

A disability rating in excess of 50 percent prior to 
September 24, 2000, and a rating in excess of 70 percent 
thereafter, for service-connected post-traumatic stress 
disorder is denied.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


